Opinion issued January 20, 2022




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-20-00740-CV
                            ———————————
                          CECILIA REYES, Appellant
                                         V.
                  SOLUTION HAUS GROUP, LLC, Appellee


             On Appeal from the County Civil Court at Law No. 1
                           Harris County, Texas
                       Trial Court Case No. 1158863


                          MEMORANDUM OPINION

      Appellant, Cecilia Reyes, has failed to timely file a brief. See TEX. R. APP.

P. 38.8(a). After being notified that this appeal was subject to dismissal, appellant

did not adequately respond. See TEX. R. APP. P. 42.3(b), (c).
      We dismiss the appeal for want of prosecution for failure to timely file a

brief. See TEX. R. APP. P. 38.8(a), 42.3(b), (c), 43.2(f). We dismiss any pending

motions as moot.

                                 PER CURIAM

Panel consists of Justices Hightower, Countiss, and Guerra.




                                        2